Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-12, directed to a method, non-elected without traverse. Accordingly, claims 1-12 have been cancelled, as follows:
 Claims 1-12 have been CANCELLED.
Examiner’s Reasons for Allowance
Claims 13-16 and 18-20 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a waveguide comprising: a waveguide body comprising a solid composite resin, the waveguide body further comprising: a first surface; a second surface; and a central layer; wherein the solid composite resin has a substantially graded refractive index profile with a refractive index varying along a first dimension orthogonal to the first and second surfaces, wherein the refractive index is substantially not varying along second and third dimensions parallel to the first and second surfaces, wherein the first, second, and third dimensions are orthogonal to each other, wherein: the solid composite resin includes a cured inter-diffused mixture of first and second resins, wherein the cured inter-diffused mixture was obtained by co-flowing the first and second resins in a diffusion channel and curing the co-flown inter-diffused mixture of the first and second resins at a distance from an inlet of the diffusion channel, ratio of the second resin to the first resin in the solid composite resin varies from the central layer to the first surface and the second surface along the first dimension orthogonal to the first and second surfaces, and a first index of refraction of the first resin is different from a second index of refraction of the second resin; in combination with the other recited limitations in the claim. 
Claims 14-16 and 18-20 are allowable as dependent upon claim 13.
Prior art reference Hamada, Hidenobu (2005/0259935; “Hamada”) is the closest prior art of record in this application. However, Hamada fails to disclose the planar, orthogonal, and inter-diffused refractive index profile limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883